MARY'S OPINION HEADING                                           




NO. 12-02-00334-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


KEITH THOMAS,
	§	APPEAL FROM THE THIRD
APPELLANT

V.		

							§JUDICIAL DISTRICT COURT OF

JEFFERY G. MARK, MANDI R.
WILLIAMSON, JONATHAN E. HEATON,
CHARLES M. JAMES AND T.D.C.J.-I.D.,
APPELLEES						§	HOUSTON COUNTY, TEXAS
 
PER CURIAM

	This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on October 24, 2002. 
Thereafter, on October 30, 2002, Appellant filed a notice of appeal which failed to contain the
information required by Rule 25.1(e), i.e., a certificate of service showing service on all parties to the
trial court's judgment.  
	On November 15, 2002, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless he
filed a corrected notice of appeal on or before December 16, 2002, the appeal would be referred to the
court for further action.  Tex. R. App. P. 42.3.   
	On December 2, 2002, Appellant filed an amended notice of appeal, which did not include a
certificate of service as required by Rule 25.1(e).  Since Appellant has failed to correct his defective
notice of appeal after notice, the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered December 18, in the Year of our Lord 2002. 
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)